DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 have been considered by the examiner.

Status of the Claims
The response filed 5/23/2022 is acknowledged.
Claims 1-34 are pending.
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 05/23/2022 is acknowledged.
Claims 20-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 05/23/2022.
Claims 1-19 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “the” between “composition” and “and” in claim 1 line 14 appears to be out of place.  Element (c) at least one pharmaceutically active principle should be offset with a carriage return since it refers to an additional element of the biodegradable drug composition. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: claim 2, line 21 appears to have a superfluous “in” between “formed” and “into”. Appropriate correction is required. 
 Claim 5 is objected to because of the following informalities:  the number “4” was not deleted by amendment to claim 5 in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 12-15, recites “wherein y are the number of repeat units with y ranging from 3 to 45 and z ranging from 7 to 327,d wherein the ratio of the biodegradable triblock copolymer of (a) and the biodegradable diblock copolymer of (b) is 3:2 to 1:19 in said biodegradable drug composition the and (c) at least one pharmaceutically active principle”.
It is not clear what was meant by “327,d” in line 13.
It is not clear what was meant by “the and” in line 15.
Clarification is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 does not indicate which degree of polymerization the ranges refer to. This may refer to v, x, or w for the triblock copolymer and y or z for the diblock copolymer. Alternatively, the limitations of claim 10 may refer to v+x+w for the triblock copolymer and y+z for the diblock copolymer. 
Clarification is required.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “wherein the formulation of said biodegradable drug composition comprises”. Although the remainder of the claim suggests the method may further include additional steps, it is not clear from the language at issue. It is recommended to amend the claim to recite “wherein the step of formulating a biodegradable drug composition further comprises”. 
Clarification is required.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 refers to the method of claim 12, further comprising adding to said triblock copolymer and diblock copolymer mixture at least one pharmaceutically active principle. 
Claim 1 already indicates the at least one pharmaceutically active principle is formulated with the biodegradable drug composition. Consequently, it is not clear how claim 13 was intended to further limit the subject matter of claim 1. 
It is not entirely clear which step of claim 1, claim 13 was intended to further limit. An amendment clarifying “wherein the step of formulating a biodegradable drug composition further comprises”. This would clarify which step claim 13 is referring to.
  Clarification is required. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Similar to claim 12 and 13, claim 14 should clarify the step by reciting “wherein the step of formulating a biodegradable drug composition further comprises evaporating the solvent” 
Clarification is required. 

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Similar to claim 12 and 13, claim 15 should clarify the step by reciting “wherein the step of formulating a biodegradable drug composition further comprises exposing the mixture to an aqueous liquid to form a solid bolus” 
Clarification is required.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is a lack of antecedent basis for “said pieces” in claim 16, line 2.
Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liggins, US 20080247987 and Gaudriault, US 20120172454.

Liggins teaches methods of treating joints in a patient (Liggins, claim 1), comprising administering to the patient a composition comprising a block copolymer comprising one or more blocks A and blocks B, a non-polymeric additive and an active agent (Liggins, e.g., claim 1). Liggins teaches administering to the joint by intraarticular injection (Liggins, claim 89). Liggins teaches the composition in a syringe, wherein the formulation includes the drug (Liggins, e.g., 00343). Liggins teaches intra-articular injection or direct placement of the composition as part of an open surgical procedure, wherein administration may be a pulse formulation, i.e., bolus (Liggins, e.g., 0308). Liggins teaches the formulation may be liquid or solid (Liggins, e.g., 0095). 
Regarding the limitation of “morselizing” wherein said formulation is subjected to a mechanical challenge, wherein said mechanical challenge is obtained by internal structures of the joints, articulation, weight bearing and/or synovial tissue pressure: Liggins teaches administering the compositions to the joint space, i.e., intra-articular injection or irrigated into the joint as part of an open surgical procedure (Liggins, e.g., 0308 and 0322 and claim 89). Liggins teaches joints including wrist, elbow, shoulder, spine, ankle, hips (Liggins, e.g., 0320). Consequently, the composition is subjected to mechanical challenge as obtained by internal structures of the joint in the same way claimed. Since “morselization” appears to be the inevitable consequence compositions which are placed in the joint, the method of Liggins appears to result in the claimed effect.
Liggins teaches the method comprising formulating a drug with a biodegradable diblock or triblock copolymer, wherein the formulations provide sustained release of bioactive agents (Liggins, e.g., 0117). The block copolymer is mixed with additive (Liggins, e.g., 0203) and drug (Liggins, e.g., 0257). Mixing may be done with a solvent (Liggins, e.g., 0259). 
Liggins teaches gel injections formulations having a volume of 1.2 mL which is within the ranges recited in claim 19. 
Liggins does not teach formulating a particular composition having a combination of diblock copolymer and triblock copolymer as required by claim 1. 
However, formulations containing a biodegradable triblock copolymer and biodegradable deblock copolymer within the scope of claim 1 were known before the effective filing date of the presently claimed invention. 
Gaudriault teaches formulations of triblock copolymer and diblock copolymer with a pharmaceutically active principle (Gaudriault, e.g., abstract). The parameters of the triblock and diblock copolymers of Gaudriault are within the scope of the claimed invention. See Gaudriault, e.g., 0016-0021. Gaudriault teaches formulations comprising triblock copolymer PLAv-PEGw-PLAz wherein v, w, and x are the number of repeat units ranging from 6 to 1090 and v=x or v≠x (Gaudriault, e.g., 0021). Gaudriault teaches wherein v or x (degree of polymerization of PLA) may range from 24 to 682, and wherein w (degree of polymerization of PEG) is from 4 to 273 (Gaudriault, e.g., 0089). This meets the limitations of triblock copolymer a) in claim 1. Gaudriault teaches formulations comprising diblock copolymer mPEGy-PLAz, wherein y, and z are the number of repeat units ranging from 3-237 (Gaudriault, 0016-0021). Gaudriault teaches wherein the ratio of triblock copolymer and diblock copolymer is 3:2 to 1:19 in the composition (Gaudriault, e.g., 0016-0021). Gaudriault teaches the diblock copolymer wherein y (the degree of polymerization of mPEG) can range from 3 to 45 and z can range from 7 to 327 (Gaudriault, e.g., 0096). The polyethylene glycol may range from 200 Da to 12 kDa (Gaudriault, e.g., 0103-0104) The pharmaceutically active principle is present in an amount ranging from 1% to 20% (Gaudriault, e.g., 0016 and claim 8); this is entirely within the claimed range. The molar ratio for triblock and diblock claimed are overlapping with or within the ranges suggested in Gaudriault, e.g., claim 12. Gaudriault teaches the composition comprising triblock copolymer in an amount of from 6% to 10% or 20% to 40% by weight of the composition (Gaudriault, e.g., 0106). Gaudriault teaches the diblock copolymer present in an amount of from 8% to 50%, e.g., 10% to 20% or from 20% to 40% by weight of the composition (Gaudriault, e.g., 0107).  
Gaudriault teaches formulating the composition by mixing the polymers with a drug and adjuvants, e.g., vehicle, carrier, saline, buffered saline and the like (Gaudriault, e.g., 0119-0120).
Like the compositions of Liggins, Gaudriault teaches the formulations may be administered through a syringe (Gaudriault, e.g., 0077-0078) or as a solid, e.g., a rod implant (Gaudriault, e.g., 0025-0028). Gaudriault teaches preparing the drug delivery composition by mixing triblock copolymer and diblock copolymer with a solvent, mixing the pharmaceutically active principle with the polymer mixture, and wherein the solvent may be evaporated off (Gaudriault, e.g., 0031 and claim 26). Gaudriault teaches the compositions capable of forming a solid upon exposure to an aqueous environment (Gaudriault, e.g., 0156). 
Gaudriault teaches the compositions are desirable because the diblock copolymer serves as a reservoir while the triblock copolymer acts as a frame in the formulations and increases the lifespan of the diblock copolymer, and enable long acting formulations with reduce the initial burst release of the drug and modulate the release of the drug over time (Gaudriault, e.g., 0008-0009).
It would have been obvious before the filing date of the presently claimed invention to modify a method of formulating and administering a composition comprising a block copolymer and pharmaceutical agent as understood from Liggins using a formulation comprising a triblock copolymer and a diblock copolymer as understood from Gaudriault with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to take advantage of the long action and reduced burst reported in Gaudriault. The skilled artisan would have had a reasonable expectation of success because Liggins and Gaudriault both teach similar formulations, comprising similar polymers in combination with similar active agents. 
Accordingly, the subject matter of instant claims 1-19 would have been obvious before the filing date of the presently claimed invention absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 9023897 in view of Liggins, US 20080247987. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach a composition within the scope of the claimed methods and methods for preparing the composition. The claims of the reference patent suggest the composition used by injecting into the body or is in the form of particles rod shaped implants or spatial formulations but the claims of the reference patent do not expressly teach administering the composition in at least one joint of a patient such that it is contained within the articulating joint capsule. 
However, Liggins teaches intra articular injection of similar compositions.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as claimed in the reference patent by administering the composition to the joint of a patient, e.g., intra articular injection as suggested by Liggins with a reasonable expectation of success. The skilled artisan would have been motivated to administer the composition of the reference patent to a joint for the purpose of treating fibrosis and arthritis as suggested in Liggins. The skilled artisan would have had a reasonable expectation of success because Liggins suggests compositions having diblock and/or triblock copolymer are effective for treating fibrosis and arthritis when formulating an antifibrotic agent.
Accordingly, the subject matter of claims 1-19 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615